TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00830-CR
NO. 03-12-00831-CR


Jalen Marquez Jones, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NOS. 68929 & 69069, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Jalen Marquez Jones has filed a pro se notice of appeal in each of the above
causes, seeking to appeal his convictions for the offenses of aggravated robbery and aggravated
robbery with a deadly weapon.  In each cause, the district court has certified that this is a plea-bargain case and that the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).
Accordingly, we dismiss the appeals.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed
Filed:   January 25, 2013
Do Not Publish